Citation Nr: 18100262
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-30 663
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 

 
REMANDED ISSUES
Entitlement to an initial disability in excess of 10 percent prior to April 14, 2017, and to a rating in excess of 20 percent thereafter for a back disability; entitlement to an initial rating in excess of 10 percent for a left knee disability; and, entitlement to an initial rating in excess of 10 percent for a right knee disability are remanded for additional development.
REMAND
The Veteran served on active duty from June 1992 to June 2012.  
The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions and supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
The Veteran underwent a VA examination in April 2017 to ascertain the current severity of his back disability.  While the examiner noted pain with active and passive motion and listed the ROMs that exhibited pain, he did not indicate the degree at which the pain began for each ROM.  This does not allow the Board to properly assess the functional impairment associated with the disabilities.
Additionally, the Veteran underwent a VA examination in April 2017 for his bilateral knee disability.  The VA examiner noted pain during demonstrated range of motion, however, again failed to make a finding as to the degree of range of motion loss due to pain during use.  
The Veteran should be afforded new VA examinations of his back disability and bilateral knee disability in order to assess completely the degree of the Veterans symptomatology and any associated functional loss or impairment.
The Board also calls attention to recent decisions that the U.S. Court of Appeals for Veterans Claims (the Court) has issued in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must elicit relevant information as to the veterans flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veterans functional loss due to flares based on all the evidence of record, including the veterans lay information, or explain why she could not do so.  In light of these decisions, and as well as the deficiencies noted in the 2017 VA examinations, the Board finds that new VA examinations should be provided addressing the Veterans back disability and bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
On remand, relevant ongoing medical records should also be obtained. 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


 
The matters are REMANDED for the following action:
1. Undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Schedule the Veteran for a VA examination to determine the current nature and severity of his back disability.  The claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted, and all findings reported in detail.
It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination.
In reporting pain on active and passive motion, the examiner must indicate the degree at which objective evidence of painful motion begins.
Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  The Board emphasizes that range of motion values for additional functional loss must be expressed in degrees.  If the examiner is unable to render such an estimate, he or she must explain why such estimate cannot or should not be rendered.
The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his back symptoms and/or after repeated use over time. 
Based on the Veterans lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
3. Schedule the Veteran for a VA examination to determine the current nature and severity of his left and right knee disabilities.  The claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  All indicated tests should be conducted, and all findings reported in detail.
It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination. 
Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  The Board emphasizes that range of motion values for additional functional loss must be expressed in degrees.  If the examiner is unable to render such an estimate, he or she must explain why such estimate cannot or should not be rendered.
The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his left and/or right knee symptoms and/or after repeated use over time. 
Based on the Veterans lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
4. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Ben Winburn, Associate Counsel

